Exhibit 2.12 Execution Copy ASSET PURCHASE AGREEMENTBY AND AMONGAAC HOLDINGS, INC.,A NEVADA CORPORATION,AMERICAN ADDICTION CENTERS, INC.,A NEVADA CORPORATION,TOWNSEND TREATMENT CENTER, LLC,A DELAWARE LIMITED LIABILITY COMPANY,THE SELLERS PARTY HERETO,THE MEMBERS PARTY HERETOANDTHE SELLERS’ REPRESENTATIVEDECEMBER 10, 2015 Table of Contents ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE OF ASSETS 8 Section 2.1 Purchase and Sale of Assets 8 Section 2.2 Excluded Assets 8 ARTICLE III CONSIDERATION FOR PURCHASE OF ASSETS 9 Section 3.1 Delivery of Closing Consideration to Sellers 9 Section 3.2 Escrow Agreement; Delivery of Signing Escrow Amount, Escrowed Cash and Escrowed Shares to Escrow Agent 9 Section 3.3 Earnout Consideration 9 Section 3.4 Release from Escrow 12 Section 3.5 Assumed Liabilities 12 Section 3.6 Excluded Liabilities 12 Section 3.7 Allocation of Purchase Price and Assumed Liabilities 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS AND MEMBERS 14 Section 4.1 Entity Organization 14 Section 4.2 Authority 14 Section 4.3 Capitalization 14 Section 4.4 Consents and Approvals; No Violations 15 Section 4.5 Financial Statements 15 Section 4.6 No Undisclosed Liabilities 15 Section 4.7 Indebtedness 15 Section 4.8 Taxes 16 Section 4.9 Real Properties 16 Section 4.10 Assets; Title to Property 17 Section 4.11 Absence of Changes 17 Section 4.12 Intellectual Property 19 Section 4.13 Leases and Contracts 20 Section 4.14 Licenses and Permits 21 Section 4.15 Insurance 21 Section 4.16 Labor Matters 21 Section 4.17 Employee Benefit Plans 22 Section 4.18 Seller Litigation 24 Section 4.19 Compliance with Laws 24 Section 4.20 Disclosures 24 Section 4.21 Transactional Effect 24 Section 4.22 Sufficient Assets 24 Section 4.23 Operation of the Business 24 Section 4.24 Brokers and Finders 24 Section 4.25 Governmental Program Participation 25 Section 4.26 No Sanction or Exclusion 25 Section 4.27 Corporate Integrity Agreements 25 Section 4.28 Compliance Program 25 i Section 4.29 Data Privacy 25 Section 4.30 Financial Relationships 26 Section 4.31 Claims and Reports 27 Section 4.32 Accounts Receivable 27 Section 4.33 Related Transactions 27 Section 4.34 Third Party Payor Programs 28 Section 4.35 Patient List 28 Section 4.36 Inventory 28 Section 4.37 Providers 28 Section 4.38 Securities Law Matters 28 ARTICLE V REPRESENTATIONS AND WARRANTIES OF HOLDINGS, PARENT AND THE COMPANY 29 Section 5.1 Entity Organization 29 Section 5.2 Authority 29 Section 5.3 Consents and Approvals; No Violations 29 Section 5.4 Legal Proceedings 30 Section 5.5 Capitalization 30 Section 5.6 Status of Holdings Common Stock to be Issued 30 Section 5.7 Brokers and Finders 30 Section 5.8 SEC Reports 30 ARTICLE VI FURTHER COVENANTS AND AGREEMENTS 31 Section 6.1 Covenants of the Sellers Pending the Closing 31 Section 6.2 Covenants of Holdings, Parent and the Company Pending the Closing 32 Section 6.3 Filings 32 Section 6.4 Effective Time of Closing and Transfer 32 Section 6.5 Announcements 32 Section 6.6 Costs and Expenses 32 Section 6.7 Further Assurances 32 Section 6.8 Cooperation and Patient Records 33 Section 6.9 Disclosure Schedules 34 Section 6.10 Contracts 34 Section 6.11 Certain Tax Matters 35 Section 6.12 Extraordinary Compensation 35 Section 6.13 Noncompetition; Nonsolicitation Covenant 35 Section 6.14 Maintenance of Insurance 36 Section 6.15 Seller Employees and Employee Benefit Plans 36 Section 6.16 Change of Name 37 Section 6.17 Engagement of BDO USA, LLP 37 Section 6.18 Assistance with SEC Filings 37 ARTICLE VII TERMINATION 37 Section 7.1 Termination 37 Section 7.2 Procedure and Effect of Termination 38 ii ARTICLE VIII CONDITIONS TO OBLIGATIONS OF THE COMPANY, PARENT AND HOLDINGS 38 Section 8.1 Sellers’ Closing Deliveries 39 Section 8.2 Representations and Warranties True 40 Section 8.3 Performance 40 Section 8.4 No Injunction or Proceeding 40 Section 8.5 Consents and Approvals 40 Section 8.6 Reserved 40 Section 8.7 No Material Adverse Change 40 Section 8.8 Certain Contingencies 40 Section 8.9 Parent and Company Consents 40 Section 8.10 Completion of BDO Review 41 Section 8.11 Ownership of Membership Interests 41 ARTICLE IX CONDITIONS TO SELLERS’ AND MEMBERS’ OBLIGATIONS 41 Section 9.1 Delivery of Closing Consideration 41 Section 9.2 Delivery of Escrow Amount 41 Section 9.3 Closing Deliveries of Holdings, Parent and Company 41 Section 9.4 Representations and Warranties True 42 Section 9.5 Performance 42 Section 9.6 Consents and Approvals 42 Section 9.7 No Injunction or Proceeding 42 ARTICLE X INDEMNIFICATION 42 Section 10.1 Company Claims 42 Section 10.2 Assertion of Company Claims 43 Section 10.3 Seller Claims 44 Section 10.4 Assertion of Seller Claims 44 Section 10.5 Limitations on Indemnification by Seller and Members 45 Section 10.6 Limitations on Indemnification by Holdings, Parent and the Company 46 Section 10.7 Other Rights and Remedies 46 Section 10.8 No Double Materiality 46 Section 10.9 Survival of Representations and Warranties 46 Section 10.10 Manner of Payment 46 ARTICLE XI MISCELLANEOUS 47 Section 11.1 Entire Understanding, Waiver, Etc 47 Section 11.2 Severability 47 Section 11.3 Captions 47 Section 11.4 Notices 47 Section 11.5 Successors and Assigns 48 Section 11.6 Parties in Interest 48 Section 11.7 Counterparts 48 Section 11.8 Construction of Terms 49 Section 11.9 Schedules 49 Section 11.10 Governing Law 49 Section 11.11 Waiver of Jury Trial 49 Section 11.12 Enforcement of Agreement 49 Section 11.13 Sellers’ Representative 49 iii ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”), is made and entered into as of December 10, 2015 (the “Effective Date”), by and among AAC Holdings, Inc., a Nevada corporation (“Holdings”), American Addition Centers, Inc., a Nevada corporation (the “Parent”), Townsend Treatment Center, LLC, a Delaware limited liability company (the “Company”), Wetsman Forensic Medicine, L.L.C., a Louisiana limited liability company (“Townsend”), KHM, L.L.C., a Louisiana limited liability company (“KHM”), Rush Medical, L.L.C., a Louisiana limited liability company (“Rush”), Tres Amigos Holdings, LLC, a Connecticut limited liability company (“Tres Amigos”), Village IP, L.L.C., a Delaware limited liability company (“Village IP”), Keystone Acquisition, LLC, a Louisiana limited liability company (“Keystone”), Lafayette Recovery Home 1, LLC, a Louisiana limited liability company (“Lafayette 1”), Lafayette Recovery Home 2, LLC, a Louisiana limited liability company (“Lafayette 2”), Hedge Media Group, LLC, a Louisiana limited liability company (“Hedge”), New Orleans Addiction Hospital, LLC, a Louisiana limited liability company (“NOAH” and, together with Townsend, KHM, Rush, Tres Amigos, Village IP, Keystone, Lafayette 1, Lafayette 2, and Hedge, the “Sellers” and each individually, a “Seller”), the members of the Sellers listed on the signature pages hereto (collectively, the “Members” and each individually, a “Member”) and Michael Handley, as the Sellers’ Representative.
